DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 are being examined on the merits in this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a low efficiency power generation part” and “a purging mode switching part” in claim 1 and 3 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, it is suggested to amend “oxidizing agent gas” to - -an oxidizing agent gas- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and 7, it is not clear what is required by the limitation “a power generation loss larger than normal power generation”  and “the amount of heat generation of the fuel cell accompanying the power generation loss”. It appears that “a power generation loss” corresponds to an amount of heat generation or an amount of self heat generation (see paragraphs [0068], [0075]-[0077], [0081], [0083], [0085] of the published application). As such, is “a power generation loss” larger compared to a power generation loss from a normal power generation? Or “a power generation loss” at the time of normal power generation? It is interpreted that power generation loss is provided in heat/thermal energy loss whereas normal power generation is provided in electric energy. In addition, how is the amount of heat generation of the fuel cell accompanying the amount of heat generation (which corresponds to power generation loss)?     
Claim 2 is generally narrative and indefinite as it is worded awkwardly such that it isn’t clear what is required. How does the temperature of the fuel cell becomes less than the standard temperature compared to when the temperature of the fuel cell is equal or grater than the standard temperature is in quantitative relation to a “remarkable” amount of water?. There is no clear definition or further limitation to what the standard temperature is. In addition, the term “remarkable” is a relative term which renders the claim indefinite. The term “remarkable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the term “remarkable” is a relative term, it is not clear what is the amount of water of an electrolytic membrane and how is compared to a predetermined amount and related to a temperature associated with the fuel cell. 
In claim 5-6, it is not clear what is required by “a predetermined cumulative value” as it is associated with an amount of generated water but also to a temperature range whereas in the referenced claim (i.e., claim 1), “a predetermined cumulative value” is associated with a value of current of a time period. 
Applicant is encouraged to redraft the claims or at least amend them substantially to capture the essence of their invention more clearly. 
Regarding dependent claim 4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al. (U.S. Patent Application Publication 2011/0293972).
Regarding claim 1 and 7, Naganuma teaches a fuel cell system (100) (paragraph [0041]) (see figure 1) comprising: 
a fuel cell (10) (paragraph [0041]) configured to generate electric power by electrochemical reactions between a fuel gas and oxidizing agent gas (paragraph [0008]) (see figure 1); and 
a control device (60) (paragraph [0041]) further comprising a low efficiency power generation part (i.e., CPU, RAM) (paragraphs [0049]-[0050).  
Further, Naganuma teaches the control device (60) is connected to all components and control operations of the fuel cell (paragraphs [0049]-[0050]). As to the limitation “configured to perform low efficiency power generation with a power generation loss larger than normal power generation”, Naganuma teaches  the fuel cell is operated to generate electric power at a lower efficiency than normal operation to increase a power generation loss (i.e., heat loss) (paragraph [0004], [0008]). 
Naganuma further teaches when a temperature of the fuel cell at the time of start of power generation of the fuel cell is less than a standard temperature (i.e., 0℃) (paragraph [0061]), it makes the fuel cell generate power so that it creates an amount of heat generation (i.e., increase heat value) (corresponds to the limitation “when a temperature of the fuel cell at the time of start of power generation of the fuel cell is less than a standard temperature, it makes the fuel cell generate power so that the amount of heat generation of the fuel cell accompanying the power generation loss becomes a first amount of heat generation”).
Naganuma further teaches a predetermined value of current is set based on a required amount of heat (paragraph [0008]) and a low-efficiency operation is performed where the heat value is increased and the heat generation response is improved ([0061]). As such, it is apparent to a skilled artisan that a first and a second amount of heat is required as the heat value is increased based on a predetermined value of current. Since heat value is increased, a skilled artisan would understand that the “increased” value is the second amount of heat generation which would be larger than the temperature prior to be “increased”.   
Regarding claim 2, Naganuma teaches an increase of the water amount in the fuel cell based on a temperature of terminating the low-efficiency operation and the discharge of water with increase of heat value (paragraphs [0016]-[0017]) which is interpreted to meet the requirements of the claimed limitations.
Regarding claim 3, Naganuma teaches a lower fuel temperature to cause a greater amount of water to remain in the fuel cell whereas an increase in heat value during low-efficiency operation facilitates a “purging mode” (i.e., discharge of water) (paragraph [0017], [0019]). Since water remains in the fuel cell even when water is discharged or “purged”, a skilled artisan would understand that a first and second purging mode is carried out as it would be clear that the higher the heat the more water is removed or purged therefore, one could interpret an amount of water discharged as a first purging mode and another amount of water discharge a second purging mode. As to the freezing point, Naganuma teaches an increased of heat value based on a reference temperature of 0℃ (which is freezing point) (paragraph [0061], [0109]. As such, Naganuma meets the requirements of the claimed limitations. 
Regarding claim 5-6, Naganuma teaches the fuel cell system as described above in claim 1. As articulated above, the specifics of the predetermined cumulative value is suggested by Naganuma and it can be associated with an amount of generated water (paragraph [0016]-[0019]. As to the particular temperature range of 100℃-400℃, such would be apparent as Naganuma teaches water is discharged in the form of water vapor which at least would corresponds to 100℃ as the boiling point of water (where liquid water changes to vapor) is 100℃.1

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claim in combination with the features as recited in claims 1 and 3 is not taught or suggested in the prior art. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimura et al. (U.S. Patent Application Publication 2011/0140547).
Tejima et al. (U.S. Patent Application Publication 2009/0110970).
Manabe (U.S. Patent Application Publication 2010/0167148).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Boiling_point